


Exhibit 10.22
TRIBUNE COMPANY
2013 EQUITY INCENTIVE PLAN
FORM OF PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and the
undersigned Participant, and is dated as of _______ (the “Date of Grant”).
Pursuant to this Agreement, the Company hereby grants to the Participant the
number of performance-vested Restricted Stock Units (“Performance Share Units,”
or “PSUs”) set forth below, each of which represents an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant
upon settlement one share of Class A Common Stock (“Common Stock”) of the
Company (or cash equal to the Fair Market Value thereof) as set forth herein.
The PSUs awarded to the Participant hereby are subject to all of the terms and
conditions set forth in this Agreement as well as all of the terms and
conditions of the Tribune Company 2013 Equity Incentive Plan (as amended from
time to time in accordance with the terms thereof, the “Plan”), all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.
Participant:
 
Number of PSUs:
 
Performance Period
(i.e., Restricted Period):
 

1.
Vesting Schedule. Provided that the Participant has not undergone a termination
of service with the Company and its Affiliates prior to the Committee’s
determination and certification of the achievement of the performance metrics
set forth on Annex A hereto, no later than the last day of the fiscal quarter
immediately following the Performance Period (such date, the “Vesting Date”),
the PSUs or a portion of the PSUs shall vest based on the achievement of the
performance metrics set forth on Annex A hereto.

2.Settlement.
(a)
Delivery of Shares or Cash. As soon as practicable following the Vesting Date
(but in no event later than the next regular payroll date of the Company
following such Vesting Date), the Company shall issue or transfer to the
Participant, or cause to be issued or transferred to the Participant, one share
of Common Stock in respect of each PSU that became a Released Unit as of the
Vesting Date, except as otherwise provided in Section 5 hereof; provided,
however, that in accordance with Section 9(e)(ii) of the Plan, the Committee
may, in its sole discretion, elect to pay cash or part cash and part Common
Stock in lieu of delivering only shares of Common Stock in respect of Released
Units. If a cash payment is made in lieu of delivering shares of Common Stock or
pursuant to Section 5 hereof, the amount of such payment shall be equal to the
Fair Market Value of the Common Stock as of the Vesting Date less an amount
equal to all federal, state, local, and non-U.S. income and employment taxes
required to be withheld.

(b)
Shares Received Upon Settlement. Shares of Common Stock received upon Settlement
of a PSU shall remain subject to the terms of the Plan and this Agreement.

(c)
Tax Withholding. In connection with any settlement of PSUs (including
accumulated Dividend Equivalents), the Participant will be required to satisfy
applicable withholding tax obligations as provided in Section 15(d) of the Plan.
For the avoidance of doubt, the Participant must receive prior written approval
of the Committee to use any method for the payment of tax withholding other than
in immediately available funds in U.S. dollars.





--------------------------------------------------------------------------------




(d)
Compliance with Laws. The granting and settlement of the PSUs and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.

3.
Forfeiture. All PSUs (including accumulated Dividend Equivalents) that have not
become Released Units shall terminate and be forfeited for no consideration upon
a termination of the Participant’s service with the Company and its Affiliates
prior to the Vesting Date.

4.
Rights as Stockholder. The Participant shall not be deemed for any purpose to be
the owner of any shares of Common Stock subject to the PSUs unless and until
(a) the PSUs shall have been settled in Common Stock pursuant to the terms
herein, (b) the Company shall have issued and delivered to the Participant the
Common Stock hereunder, and (c) the Participant’s name shall have been entered
as a stockholder of record with respect to such Common Stock on the books of the
Company; provided that PSUs will be credited with Dividend Equivalents to the
extent provided in Section 5 hereof. The Common Stock issued upon any settlement
of PSUs hereunder shall be registered in the Participant’s name on the books of
the Company during the Lock-Up Period and for such additional time as the
Committee determines appropriate in its reasonable discretion. Any certificates
representing the Common Stock delivered to the Participant shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions as the
Committee deems appropriate. This Agreement does not confer upon the Participant
any right to continue as an employee or service provider of the Company or any
Affiliate.

5.
Dividend Equivalents. So long as the PSUs have not become Released Units and the
Participant has not undergone a termination of service with the Company and its
Affiliates, the Participant shall be credited with dividend equivalents on such
PSUs in the form of additional PSUs when and to the extent that regular cash
dividends are paid on the Common Stock from and after the Date of Grant. Such
Dividend Equivalents shall be computed by dividing: (i) the amount obtained by
multiplying the amount of the regular cash dividend declared and paid for each
share of Common Stock by the number of PSUs (including accumulated Dividend
Equivalents) held by the Participant on the record date of such regular cash
dividend, by (ii) the Fair Market Value of the Common Stock on the dividend
payment date for such cash dividend. Such additional PSUs shall vest and settle
in the same manner proportionately as the PSUs to which they relate, except that
any fractional shares represented by accumulated Dividend Equivalents shall,
once vested, be settled solely in cash on the terms provided for cash settlement
in Section 2(a) hereof. Any accumulated and unpaid Dividend Equivalents
attributable to PSUs that are cancelled will not be paid and are immediately
forfeited upon cancellation of the PSUs.





--------------------------------------------------------------------------------




6.
Representations and Warranties of Participant. The Participant hereby makes the
following acknowledgements, representations, and warranties to the Company:

(a)
No Arrangements to Sell. Except as specifically provided herein or in the Plan,
the Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of his Common Stock and has no current plans to enter into
any such contract, undertaking, understanding, agreement, or arrangement.

(b)
PSUs Not Transferable. The Participant understand that neither the PSUs nor
Dividend Equivalents are assignable or transferable, in whole or in part, and
they may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise).

7.General.
(a)
Employment Agreement. This Agreement and the terms and conditions of the PSUs
are subject to any provisions concerning performance share units in any
employment agreement in effect from time to time between the Participant and the
Company or an Affiliate that has been approved by the Board or a committee
thereof and that was entered into after December 31, 2012, which provisions are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and any terms or provisions of such
employment agreement concerning performance share units, the applicable terms
and provisions of such employment agreement will govern and prevail.

(b)
Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the Plan or the PSUs (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Participant also agrees that the Company may deliver these documents by posting
them on a website maintained by the Company or by a third party under contract
with the Company. If the Company posts these documents on a website, it shall
notify the Participant by email or such other reasonable manner as then
determined by the Company.

(c)
Beneficiary. The Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

(d)
Entire Agreement. Except as otherwise provided in Section 7(a) above, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.

(e)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Delaware.

[Remainder of page intentionally left blank; signature page to follow]






--------------------------------------------------------------------------------




THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE RESTRICTED STOCK UNITS UNDER THIS AGREEMENT,
AGREES TO BE BOUND BY THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.
Tribune Media Company
By:    __________________
Name:
Title:


Accepted and Agreed by the Participant:


___________________












































[Signature Page to Performance Share Unit Agreement]








--------------------------------------------------------------------------------




Annex A to Performance Share Unit Agreement
1.    Performance Objective. The vesting of the PSUs shall be conditioned upon
the satisfaction of the following “Performance Objective” for each Covered Year
of the Performance Period:
(a)
with respect to the ____ fiscal year, a performance vesting requirement based on
Consolidated EBITDA or such other performance objective as set forth in Section
3(c) of this Annex A; and

(b)
with respect to the ____ fiscal year(s), a performance vesting requirement based
upon Consolidated EBITDA or such other performance objective as may be
established by the Committee no later than the last day of the first fiscal
quarter of such fiscal year and communicated to the Participant in writing
within 30 days of such determination.

For each of ______ (the “Covered Years”), the applicable Performance Objective
shall have a threshold, target and maximum level.
2.    Certification of Achievement Relative to Performance Objective. No later
than the last day of the fiscal quarter immediately following the Performance
Period, the Committee will certify the extent, if any, to which the Performance
Objective has been achieved.
3.    Calculation.
(a)
The number of PSUs earned will equal (x) the number of PSUs granted multiplied
by (y) the Total Payout Percentage; provided that all the PSUs will be forfeited
in full if the Total Payout Percentage does not equal or exceed 50% (i.e., the
threshold level).

(b)
The Total Payout Percentage will equal (x) the sum of the Payout Percentages for
all of the Covered Years divided by (y) the number of Covered Years.

(c)    For the ______ Covered Year, the Payout Percentage shall be determined as
follows:
Threshold
 
Then, 50%
Target
 
Then, 100%
Maximum
 
Then, 200%

(d)
For any other Covered Year, the Payout Percentage shall be determined by the
relevant Performance Objective.

(e)
Payout above the “threshold” level but below the “target” level of achievement,
and above the “target” level but below the “maximum” level of achievement, will
be calculated by the Committee by straight line interpolation by reference to
the applicable Payout Percentages. For the avoidance of doubt, in no event may
the Payout Percentage of any Covered Year exceed 200%.







